991 F.2d 787
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gene A. DAVES;  Jackson Land, Incorporated, a South Carolinacorporation, Plaintiffs-Appellants,v.YORK COUNTY, a political subdivision of the State of SouthCarolina;  Caldwell A. Barron;  Joe S. Newton;  DavidVipperman, III;  Peggy G. Upchurch;  Randy Feierabend;  KenKessaris, Defendants-Appellees.
No. 92-2160.
United States Court of Appeals,Fourth Circuit.
Argued:  March 2, 1993Decided:  April 2, 1993

Appeal from the United States District Court for the District of South Carolina, at Rock Hill.  Joseph F. Anderson, Jr., District Judge.  (CA-90-2707-0-17)
ARGUED:  Stephen R. McCrae, Jr., Kennedy, Covington, Lobdell & Hickman, Rock Hill, South Carolina, for Appellants.
William H. Davidson, II, Nauful & Ellis, P.A., Columbia, South Carolina, for Appellees.
ON BRIEF:  Andrew F. Lindemann, Nauful & Ellis, P.A., Columbia, South Carolina, for Appellees.
D.S.C.
Affirmed.
Before WIDENER and HAMILTON, Circuit Judges, and POTTER, United States District Judge for the Western District of North Carolina, sitting by designation.
PER CURIAM:

OPINION

1
Plaintiffs-appellants, Gene A. Daves and Jackson Land, Inc. appeal the district court's grant of summary judgment, dismissing all of their claims against the appellees, York County et al.  This action arose from a dispute over a rezoning ordinance which prohibited the appellants from developing certain land into a mobile-home park.  Our review of the briefs and consideration of the arguments of the parties has revealed that this appeal is without merit.  Accordingly, we affirm the judgment of the district court for the reasons stated in that court's order.  Gene A. Daves and Jackson Land, Inc. v. York County et al., CA No. 90-2707-17 (D. S.C. July 20, 1992).

AFFIRMED